Citation Nr: 0506053	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  97-31 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
herniated nucleus pulposus L5-S1, postoperative, with 
traumatic arthritis.  

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife







ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from July 1963 to May 
1967.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Cleveland, Ohio, Department of 
Veterans Affairs (VA) Regional Office (RO).  An August 1997 
rating decision increased the 10 percent rating for herniated 
nucleus pulposus L5-S1, postoperative, with traumatic 
arthritis to 40 percent from June 30, 1997; granted a 
temporary total rating for convalescence from July 3, 1997 to 
September 1, 1997; and continued the 10 percent rating from 
September 1, 1997.  The veteran appealed the continuation of 
the 10 percent rating.  

A May 1998 rating decision denied entitlement to TDIU; an 
April 1998 private medical record, which was filed with the 
RO in June 1998, served as a timely notice of disagreement; a 
(supplemental) statement of the case was issued in September 
1998; and a representative's December 1998 statement served 
as a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2004).  
Therefore, the issue of entitlement to TDIU is properly on 
appeal.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of this decision and is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



FINDINGS OF FACT

1.  At the October 1997 spine examination, lumbar spine 
motion was flexion limited to 20 degrees, extension limited 
to 15 degrees, lateral bending to each side limited to 
30 degrees, and full rotation to each side.  

2.  At the December 2003 VA orthopedic examination, flexion 
had improved to 95 degrees, extension had improved to 40 
degrees, right lateral bending had improved to 45 degrees, 
and left lateral bending had improved to 40 degrees; right 
rotation was limited to 45 degrees, and left rotation was 
limited to 40 degrees.  

3.  The October 1997 VA diagnoses included herniated nucleus 
pulposus of L5 with postoperative traumatic arthritis of the 
lumbosacral spine, and the veteran reported having low back 
pain on a daily basis.  

4.  The December 2003 VA lumbosacral x-ray showed moderate 
degenerative disc and joint disease.  

5.  The October 1997 spine examination revealed no spasm or 
spinal curvature abnormality, and the December 2003 
orthopedic examination revealed no objective evidence of 
guarding of movement.  

6.  In December 2003, the veteran reported taking one 200-
milligram pill of over-the-counter Aleve 3-4 times per week 
for pain, which helped without any adverse effects; his 
flare-ups of pain, which he rated 9 out of 10, occurred only 
once monthly for a couple days at a time and were alleviated 
with rest and not with hospitalizations or treatment by a 
physician.  

7.  In October 1997, the veteran's gait was steady but there 
was a limp that favored the right, and in December 2003, the 
veteran's gait was initially stiff with decreased lumbar 
lordosis but normalized after the completed examination when 
the veteran was walking down the hall leaving.  

8.  The December 2003 VA orthopedic examiner noted that the 
veteran had no ankylosis and that he had not experienced any 
incapacitating episodes during the past 12-month period with 
acute signs and symptoms due to intervertebral disc syndrome 
that required bed rest or treatment by a physician.  

9.  The medical evidence does not show listing of the whole 
spine, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion, 
or abnormal mobility on forced motion.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for herniated nucleus 
pulposus L5-S1, postoperative, with traumatic arthritis are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242, 5243 (2004) (effective from September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003) 
(effective prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 (2003) (effective from September 23, 
2002 to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002) (effective prior to September 23, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The increased rating claim may be adjudicated on the merits 
because the VA has fulfilled its duty to assist and inform 
the veteran in the development of the claim in compliance 
with The Veterans Claims Assistance Act of 2000.  The VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the VA.  
38 U.S.C.A. § 5103A (West 2002).  The VA shall also notify 
the claimant and the claimant's representative, if any, of 
the evidence that is necessary to substantiate the claim, 
which evidence the claimant is to provide, which evidence the 
VA will attempt to obtain for the claimant, and the period of 
time in which the claimant is allowed to respond to notices.  
See 38 U.S.C.A. § 5103(a) (West 2002); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1348 
(Fed. Cir. 2003).  

The RO obtained the available medical records from the 
identified health care providers.  The veteran received a VA 
spine examination in October 1997 and a VA orthopedic 
examination in December 2003.  The veteran and his 
representative filed several lay statements with the RO, and 
the veteran and his wife provided sworn testimony at a 
February 1998 regional office hearing.  

The Board's November 2003 letter, the September 1997 
statement of the case, and the March 1998, May 1998, 
September 1998, and October 2004 supplemental statements of 
the case informed the veteran of applicable laws and 
regulations, including applicable provisions of The Veterans 
Claims Assistance Act of 2000, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  In these documents, the VA informed 
the veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from the identified private health care 
providers.  The veteran was informed that it was his 
responsibility to identify health care providers with 
specificity, that it was his responsibility to provide the 
evidence in his possession that pertained to the claim, and 
that it still remained his ultimate responsibility to obtain 
any lay statements and private medical evidence needed to 
support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004).  


Entitlement to a rating in excess of 10 percent for
herniated nucleus pulposus L5-S1, postoperative, with 
traumatic arthritis

An April 1985 rating decision granted service connection and 
an initial 10 percent rating for herniated nucleus pulposus 
L5-S1, postoperative, with traumatic arthritis from January 
12, 1985.  A July 1991 rating decision continued the 10 
percent rating.  The April 1985 and July 1991 rating 
decisions became final because the RO notified the veteran of 
each of the decisions by letter, and notices of disagreement 
were not filed within the prescribed time periods.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  

The August 1997 rating decision increased the 10 percent 
rating for herniated nucleus pulposus L5-S1, postoperative, 
with traumatic arthritis to 40 percent from June 30, 1997; 
granted a temporary total rating for convalescence from July 
3, 1997 to September 1, 1997; and continued the 10 percent 
rating from September 1, 1997.  The veteran appealed the 
continuation of the 10 percent rating.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that his service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's disability is currently evaluated under the 
criteria for intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Given the diagnoses and 
findings of record, the Board will consider whether a higher 
rating is warranted for herniated nucleus pulposus L5-S1, 
postoperative, with traumatic arthritis under the criteria 
for limitation of motion of the lumbar spine (Diagnostic Code 
5292), intervertebral disc syndrome (Diagnostic Codes 5243 
and 5293), lumbosacral strain (Diagnostic Codes 5237 and 
5295), and arthritis (Diagnostic Codes 5003, 5010, and 5242) 
from September 1, 1997.  

A higher rating cannot be established under the criteria for 
limitation of lumbar spine motion, which is assigned a 
40 percent evaluation if severe, a 20 percent evaluation if 
moderate, and a 10 percent evaluation if slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003) (effective prior to 
September 26, 2003).  The existence of functional loss and 
pain, crepitation, less or more movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movement smoothly, 
swelling, deformity, atrophy of disuse, instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing must also be considered 
when evaluation is based on limitation of motion.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-207 (1995).  

The worst range of lumbar spine motion was flexion limited to 
20 degrees, extension limited to 15 degrees, and lateral 
bending to each side limited to 30 degrees at the October 
1997 VA spine examination and right lateral rotation limited 
to 45 degrees and left lateral rotation limited to 40 degrees 
at the December 2003 VA orthopedic examination.  This means 
that flexion had severe limitation of motion, extension had 
moderate limitation of motion, lateral bending to each side 
had slight limitation of motion, and lateral rotation to each 
side had normal ranges of motion.  Taken collectively, the 
veteran's ranges of lumbar spine motion resulted in no more 
than slight limitation of motion in October 1997.  By the 
time of the December 2003 VA orthopedic examination, however, 
flexion had improved to 95 degrees, extension had improved to 
40 degrees, right lateral bending had improved to 45 degrees, 
and left lateral bending had improved to 40 degrees.  All six 
motions exhibited normal range of motion as recently as 
December 2003.  

In spite of the December 2003 normal ranges of motion, the 
veteran's functional loss and pain support continuation of 
the 10 percent rating, but no higher, for slight limitation 
of motion.  The December 2003 VA orthopedic examiner noted 
that the veteran had most recently worked for four years as a 
director for a senior center but that he had been let go in 
September 2003 because of the start of back problems.  The 
December 2003 VA orthopedic examiner opined that the veteran 
lost his job because of his back disability and that he was 
not really able to do a whole lot of things.  The veteran 
liked to drive and would have liked to have continued working 
as a truck driver or bus driver.  The veteran was a handyman 
and liked to work with his hands.  He had previously tried 
working at an apartment complex but only stayed there for 
four months because of problems with lifting, moving, and 
twisting.  He had also tried working in the past at a drug 
rehabilitation facility, but he had been required to do a lot 
of computer work, and he could not tolerate sitting for long 
periods.  In October 1997, the veteran had residual 
radiculopathy and a dull daily aching in his lower back, 
which worsened when he tried to walk, bend, push, or lift.  
The pain was alleviated only by resting 3-4 hours and did not 
improve by using heat or pain medications or undergoing 
physical therapy.  In December 2003, he reported almost 
continuous low back pain that sometimes radiated down his 
right posterior thigh and calf to the foot.  He described his 
pain as a dull ache that rated 4-5 out of 10.  His back was 
stiff for a couple of hours every morning and fatigued with a 
lack of endurance.  He reported taking one 200-milligram pill 
of Aleve 3-4 times per week for pain, which helped without 
any adverse effects.  He had received two epidural steroid 
injections to the S1 area earlier in 2003.  He reported 
experiencing flare-ups of increased low back pain that rated 
9 out of 10.  The flare-ups occurred once per month and 
lasted for a couple of days.  He alleviated the pain with 
rest.  The December 2003 VA examiner opined that, during a 
flare-up or following repetitive use of the back, the veteran 
would be additionally limited by pain.  In December 2003, the 
veteran denied any associated features or symptoms such as 
weight loss, fevers, malaise, dizziness, visual disturbances, 
weakness, bladder complaints, and bowel complaints.  He had 
no constitutional symptoms consistent with inflammatory 
arthritis in October 1997 and December 2003.  In October 
1997, he complained of right lower extremity numbness, 
weakness, and cramps at activity and at rest.  The October 
1997 spine examination revealed no muscular asymmetry, spasm, 
or spinal curvature abnormality.  In December 2003, there was 
no objective evidence for edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement.  In October 1997, the veteran reported 
using a cane for ambulation.  In December 2003, the veteran 
reported being unable to use a back brace because it 
increased his pain, and he denied using any adaptive devices 
for his back at this time.  On physical examination in 
October 1997, the veteran's gait was steady but there was a 
limp that favored the right.  In December 2003, the spine, 
limbs, posture, position of the head, curvatures of the 
spine, symmetry in appearance, and symmetry and rhythm of 
spinal motion were within normal limits.  The veteran's gait 
was initially stiff with decreased lumbar lordosis but 
normalized after the completed examination when the veteran 
was walking down the hall leaving.  The veteran was able to 
rise on his toes and heels without difficulty.  The evidence 
in October 1997 and December 2003 also showed no crepitation, 
swelling, instability of station, or interference with 
sitting, standing, or weight-bearing.  Under these 
circumstances, a rating of 10 percent, but no higher, should 
continue under the criteria for limitation of lumbar spine 
motion.  

The Board will next consider whether a higher rating is 
justified under the three possible rating criteria for 
intervertebral disc syndrome.  For the period prior to 
September 23, 2002, the Board will apply only the oldest 
criteria.  For the period from September 23, 2002 to 
September 26, 2003, the Board will apply the more favorable 
of the two older criteria.  For the period from September 26, 
2003, the Board will apply the most favorable of the three 
criteria for intervertebral disc syndrome.  See VAOPGCPREC 3-
2000 (2000).  

A higher rating is justified under the oldest of the three 
rating criteria for intervertebral disc syndrome.  Effective 
prior to September 23, 2002, mild intervertebral disc 
syndrome was assigned a 10 percent evaluation.  Moderate 
intervertebral disc syndrome with recurring attacks was 
assigned a 20 percent evaluation.  Severe intervertebral disc 
syndrome with recurring attacks and intermittent relief was 
assigned a 40 percent evaluation.  Pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc and little 
intermittent relief was assigned a 60 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (effective 
prior to September 23, 2002).  

The October 1997 VA diagnoses included herniated nucleus 
pulposus of L5 with postoperative traumatic arthritis of the 
lumbosacral spine, and the veteran reported having low back 
pain on a daily basis.  The December 2003 VA lumbosacral x-
ray showed moderate degenerative disc and joint disease.  For 
these reasons, all reasonable doubt will be resolved in the 
veteran's favor, and he will be deemed to have moderate 
intervertebral disc syndrome with recurring attacks.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of  the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2004).  
Therefore, a higher 20 percent rating is justified under the 
oldest of the three rating criteria for intervertebral disc 
syndrome, which was effective prior to September 23, 2002.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (effective 
prior to September 23, 2002).  

A rating higher than 20 percent is not warranted under the 
criteria effective prior to September 23, 2002 because the 
evidence does not show severe or pronounced intervertebral 
disc syndrome, demonstrable muscle spasm, absent ankle jerk, 
other neurological findings appropriate to site of diseased 
disc, or little intermittent relief.  The October 1997 spine 
examination revealed no spasm.  In December 2003, the veteran 
reported taking one 200-milligram pill of over-the-counter 
Aleve 3-4 times per week for pain, which helped without any 
adverse effects.  His flare-ups of pain, which he rated 9 out 
of 10, occurred only once monthly for a couple days at a time 
and were alleviated with rest and not with hospitalizations 
or treatment by a physician.  Under the circumstances, a 
rating higher than 20 percent is not warranted under the 
criteria effective prior to September 23, 2002.  

A rating higher than 20 percent is not in order under the 
criteria effective from September 23, 2002 to September 26, 
2003, in which intervertebral disc syndrome (preoperatively 
or postoperatively) was evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  An "incapacitating 
episode" was a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" meant 
orthopedic and neurological signs and symptoms resulting from 
intervertebral disc syndrome that were present constantly, or 
nearly constantly.  A 20 percent evaluation was assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
evaluation was assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation was assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) (effective 
from September 23, 2002 to September 26, 2003).  

A higher rating is not in order under the criteria effective 
from September 23, 2002 to September 26, 2003 because the 
December 2003 VA orthopedic examiner noted that the veteran 
had not experienced any incapacitating episodes during the 
past 12-month period with acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest or 
treatment by a physician.  

A higher rating is not justified under the criteria effective 
from September 26, 2003, in which intervertebral disc 
syndrome (preoperatively or postoperatively) is rated either 
under the general rating formula for diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  If rated under the general 
rating formula for diseases and injuries of the spine, a 20 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation is 
assigned for forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent evaluation is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  If rated under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes, intervertebral disc syndrome is 
assigned a 20 percent evaluation for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 40 percent evaluation 
for incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
12 months, and a 60 percent evaluation for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004) (effective from September 26, 2003).  

A rating higher than 20 percent is not justified under the 
criteria effective from September 26, 2003 because, as stated 
above, the worst range of lumbar spine motion was flexion 
limited to 20 degrees, extension limited to 15 degrees, and 
lateral bending to each side limited to 30 degrees at the 
October 1997 VA spine examination and right lateral rotation 
limited to 45 degrees and left lateral rotation limited to 40 
degrees at the December 2003 VA orthopedic examination.  This 
means that the combined range of motion of the thoracolumbar 
spine was 180 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  The October 1997 
spine examination


revealed no spasm or spinal curvature abnormality, and the 
December 2003 orthopedic examination revealed no objective 
evidence of guarding of movement.  On physical examination in 
October 1997, the veteran's gait was steady but there was a 
limp that favored the right.  In December 2003, the veteran's 
gait was initially stiff with decreased lumbar lordosis but 
normalized after the completed examination when the veteran 
was walking down the hall leaving.  The December 2003 VA 
orthopedic examiner also noted that the veteran had no 
ankylosis and that he had not experienced any incapacitating 
episodes during the past 12-month period with acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest or treatment by a physician.  For these reasons, a 
higher rating is not justified under the criteria effective 
from September 26, 2003.  

Similarly, for many of the same reasons, a higher rating is 
not justified under the two possible rating criteria for 
lumbosacral strain.  For the period prior to September 26, 
2003, the Board will apply only the older criteria.  For the 
period from September 26, 2003, the Board will apply the more 
favorable of the older and newer criteria for lumbosacral 
strain.  See VAOPGCPREC 3-2000.  

Under the criteria effective prior to September 26, 2003, 
lumbosacral strain with muscle spasm on extreme forward 
bending with unilateral loss of spine motion in standing 
position was assigned a 20 percent evaluation.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite site, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, was assigned a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003) 
(effective prior to September 26, 2003).  

Under the criteria effective from September 26, 2003, 
lumbosacral strain is assigned a 20 percent evaluation for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 40 percent evaluation for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, and a 60 percent evaluation for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2004) (effective from September 26, 
2003).  

An April 1998 lumbosacral x-ray showed slight narrowing of 
the disc space at L4-5 consistent with herniation or 
degenerative changes.  The medical evidence did not, however, 
show the necessary listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion, or abnormal 
mobility on forced motion needed for a higher rating under 
the criteria for lumbosacral strain.  The December 2003 VA 
orthopedic examiner also noted that the veteran had not 
experienced any incapacitating episodes during the past 12-
month period that required bed rest or treatment by a 
physician.  

Although a December 2003 lumbosacral x-ray showed moderate 
degenerative disc and joint disease, a separate rating is not 
available for arthritis because slight limitation of motion 
is compensable under Diagnostic Code 5292.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5242, 5292.  

For all these reasons, a 20 percent rating, but no higher, 
for herniated nucleus pulposus L5-S1, postoperative, with 
traumatic arthritis should be assigned from September 1, 
1997.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

An extraschedular rating is not warranted because exceptional 
circumstances have not been demonstrated.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(2004).  The veteran's herniated nucleus pulposus 
L5-S1, postoperative, with traumatic arthritis has not caused 
frequent hospitalizations or marked interference with 
employment.  In October 1997, the veteran told the VA spine 
examiner that he had not worked as a truck driver since June 
1997 because of his July 1997 L5-S1 diskectomy surgery and 
back pain.  The December 2003 VA orthopedic examiner noted, 
however, that the veteran had recently worked four years as 
the director of a senior center.  The December 2003 VA 
orthopedic examiner did opine that the veteran lost his 
director job in September 2003 because of the start of back 
problems and that he was not really able to do a whole lot of 
things.  The assigned schedular 20 percent rating is intended 
to compensate the veteran for his current back disability.  
Because the evidence does not show any applications for other 
positions since September 2003, referral for consideration of 
an extraschedular rating is not currently warranted.  


ORDER

Entitlement to a 20 percent rating for herniated nucleus 
pulposus L5-S1, postoperative, with traumatic arthritis is 
granted, subject to the controlling laws and regulations 
governing the payment of monetary awards.  


REMAND

A remand is necessary to obtain current VA hypertension, 
right elbow, right ankle, hernia, and scars examinations to 
determine the current severity of the veteran's service-
connected hypertension, residuals of injury of right (major) 
elbow with traumatic arthritis and compression of right ulnar 
nerve postoperative, residuals of right ankle sprain with 
traumatic arthritis, right inguinal hernia postoperative, 
hiatal hernia, scar (site unspecified), scar residual of 
circumcision for condyloma acuminata, scar of left upper arm 
excision of sebaceous cyst, and lipoma of the back in order 
to determine whether TDIU is warranted.  See 38 U.S.C.A. 
§ 5103A; Charles v. Principi, 16 Vet. App. 370, 375 (2002).  
Reexamination will be requested whenever VA determines there 
is a need to verify the current severity of a disability.  
See 38 C.F.R. § 3.327 (2004); also see 38 U.S.C.A. § 5103A; 
38 C.F.R. § 4.2 (2004).  To constitute a useful and pertinent 
rating tool, a rating examination must be sufficiently 
contemporaneous to allow the adjudicator to make an informed 
decision regarding the veteran's current level of impairment.  
Caffrey v. Brown, 6 Vet. App. 377, 379 (1994).  The last 
examinations of the veteran's hypertension, right elbow, 
right ankle, hernias, scars, and lipoma of the back took 
place in service, many years ago.  A remand is necessary to 
schedule new hypertension, right elbow, right ankle, hernia, 
and scars examinations for the veteran.  

Moreover, a remand would allow the RO the opportunity to 
inform the veteran of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 117-121 
(2004).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  
A remand would also allow the RO the opportunity to inform 
the veteran that he should provide any evidence in his 
possession that pertains to the claim.  VAOPGCPREC 1-2004 
(February 24, 2004).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:

1.  Contact the appropriate VA medical 
facility(ies) to schedule hypertension, 
right elbow, right ankle, hernia, and 
scars examinations for the veteran.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in denial of a claim.  
38 C.F.R. § 3.655 (2004).  The claims 
file should be made available to and 
reviewed by the examiner(s) prior to the 
examination(s).

The hypertension examiner should obtain 
recent blood pressure readings two or 
more times on at least three different 
days, conduct any further indicated 
studies, note whether the claims folder 
was reviewed before the examination, and 
state a medical opinion as to: i) a full 
description of the effects of the 
service-connected hypertension upon the 
veteran's ordinary activity, including 
employment as a concrete truck driver, 
apartment complex handyman, or director 
of a senior center; ii) whether the 
veteran's hypertension requires 
continuous medication for control; iii) 
whether the veteran's diastolic pressure 
is predominantly 100 or more, 110 or 
more, 120 or more, or 130 or more; and 
iv) whether the veteran's systolic 
pressure is predominantly 160 or more, or 
200 or more.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.  

The right elbow examiner should conduct 
any indicated studies; note whether the 
claims folder was reviewed; and state a 
medical opinion as to: i) the effects of 
service-connected residuals of injury of 
right (major) elbow with traumatic 
arthritis and compression of right ulnar 
nerve postoperative upon the veteran's 
ordinary activity, including employment 
as a concrete truck driver, apartment 
complex handyman, or director of a senior 
center; ii) whether the veteran's 
service-connected right elbow disability 
could significantly limit functional 
ability during flare-ups or on extended 
use of the right elbow; iii) loss of 
range of motion of the right elbow 
portrayed in degrees, including 
additional ranges of motion loss due to 
pain on use or during flare-ups; 
iv) whether there is a right elbow joint 
fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited 
fracture of the head of the radius; 
v) whether there is nonunion of the 
radius and ulna with flail false joint; 
vi) whether there is nonunion of the ulna 
in the upper half, with false movement 
with loss of bone substance (1 inch (2.5 
centimeters) or more) and marked 
deformity); vii) whether there is 
nonunion of the ulna in the upper half, 
with false movement without loss of bone 
substance or deformity; viii) whether 
there is nonunion of the ulna in the 
lower half; and ix) whether there is 
malunion of the ulna, with bad alignment.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

The right ankle examiner should conduct 
any indicated studies; note whether the 
claims folder was reviewed; and state a 
medical opinion as to: i) the effects of 
service-connected residuals of right 
ankle sprain with traumatic arthritis 
upon the veteran's ordinary activity, 
including employment as a concrete truck 
driver, apartment complex handyman, or 
director of a senior center; ii) whether 
the veteran's service-connected right 
ankle disability could significantly 
limit functional ability during flare-ups 
or on extended use of the right ankle; 
iii) loss of range of motion of the right 
ankle portrayed in degrees, including 
additional ranges of motion loss due to 
pain on use or during flare-ups; iv) 
whether there is malunion impairment of 
the os calcis or astragalus with marked 
deformity; v) whether there is malunion 
impairment of the os calcis or astragalus 
with moderate deformity; and vi) whether 
the veteran has had an astragalectomy.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

The hernia examiner should conduct any 
indicated studies; note whether the 
claims folder was reviewed; and state a 
medical opinion as to: i) the effects of 
service-connected right inguinal hernia 
postoperative upon the veteran's ordinary 
activity, including employment as a 
concrete truck driver, apartment complex 
handyman, or director of a senior center; 
ii) whether the right inguinal hernia is 
large or small, recurrent, not readily 
reducible, considered inoperable, 
unoperated irremediable, not well 
supported by a truss or belt, not 
operated but reducible, or small, 
reducible, or without true hernia 
protrusion; iii) the effects of service-
connected hiatal hernia upon the 
veteran's ordinary activity, including 
employment as a concrete truck driver, 
apartment complex handyman, or director 
of a senior center; iv) whether the 
hiatal hernia causes symptoms of pain, 
vomiting, material weight loss and 
hematemesis or melena with moderate 
anemia; or other symptoms combinations 
productive of severe impairment of 
health; and v) whether the hiatal hernia 
causes persistently recurrent epigastric 
distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of 
considerable impairment of health.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

The scars examiner should conduct any 
indicated studies; note whether the 
claims folder was reviewed; and state a 
medical opinion as to: i) the effects of 
the service-connected scar (site 
unspecified) upon the veteran's ordinary 
activity, including employment as a 
concrete truck driver, apartment complex 
handyman, or director of a senior center; 
ii) measured area covered by the scar 
(site unspecified); iii) limitation of 
motion due to the scar (site 
unspecified); iv) if present due to the 
scar (site unspecified), note poor 
nourishment, repeated ulceration, 
tenderness and pain on objective 
demonstration, underlying soft tissue 
damage, and frequent loss of skin cover 
over the scarring; v) the effects of the 
service-connected scar residual of 
circumcision for condyloma acuminata upon 
the veteran's ordinary activity, 
including employment as a concrete truck 
driver, apartment complex handyman, or 
director of a senior center; vi) measured 
area covered by the scar residual of 
circumcision for condyloma acuminata; 
vii) limitation of motion due to the scar 
residual of circumcision for condyloma 
acuminata; viii) if present due to the 
scar residual of circumcision for 
condyloma acuminata, note poor 
nourishment, repeated ulceration, 
tenderness and pain on objective 
demonstration, underlying soft tissue 
damage, and frequent loss of skin cover 
over the scarring; ix) the effects of the 
service-connected scar of left upper arm 
excision of sebaceous cyst upon the 
veteran's ordinary activity, including 
employment as a concrete truck driver, 
apartment complex handyman, or director 
of a senior center; x) measured area 
covered by the scar of left upper arm 
excision of sebaceous cyst; 
xi) limitation of motion due to the scar 
of left upper arm excision of sebaceous 
cyst; xii) if present due to the scar of 
left upper arm excision of sebaceous 
cyst, note poor nourishment, repeated 
ulceration, tenderness and pain on 
objective demonstration, underlying soft 
tissue damage, and frequent loss of skin 
cover over the scarring; xiii) the 
effects of the service-connected lipoma 
of the back upon the veteran's ordinary 
activity, including employment as a 
concrete truck driver, apartment complex 
handyman, or director of a senior center; 
xiv) measured area covered by the lipoma 
of the back; xv) limitation of motion due 
to the lipoma of the back; and xvi) if 
present due to the lipoma of the back, 
note poor nourishment, repeated 
ulceration, tenderness and pain on 
objective demonstration, underlying soft 
tissue damage, and frequent loss of skin 
cover over the lipoma.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

The RO should review the requested 
examination reports and medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

2.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the issue of 
entitlement to TDIU based upon the entire 
evidence of record.  All pertinent law, 
Court decisions, and regulations should 
be considered.  If the claim remains in 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

Thereafter, if appropriate, the claim should be returned to 
the Board for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


